Name: Decision No 3/2000 of the EU-Estonia Association Council of 1 December 2000 extending by five years the period within which any public aid granted by Estonia will be assessed taking into account the fact that Estonia is to be regarded as an area identical to those areas of the Community described in Article 87(3)(a) of the Treaty establishing the European Community
 Type: Decision
 Subject Matter: European construction;  competition;  economic policy;  national accounts;  Europe
 Date Published: 2001-01-23

 Avis juridique important|22001D0123(01)Decision No 3/2000 of the EU-Estonia Association Council of 1 December 2000 extending by five years the period within which any public aid granted by Estonia will be assessed taking into account the fact that Estonia is to be regarded as an area identical to those areas of the Community described in Article 87(3)(a) of the Treaty establishing the European Community Official Journal L 021 , 23/01/2001 P. 0011 - 0011Decision No 3/2000 of the EU-Estonia Association Councilof 1 December 2000extending by five years the period within which any public aid granted by Estonia will be assessed taking into account the fact that Estonia is to be regarded as an area identical to those areas of the Community described in Article 87(3)(a) of the Treaty establishing the European Community(2001/57/EC)THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Estonia, of the other part and in particular Article 63(4)(a) thereof,Whereas:(1) Article 63(4)(a) of the Europe Agreement lays down that the Association Council shall, taking into account the economic situation of Estonia, decide whether the period within which any public aid granted by Estonia shall be assessed taking into account the fact that Estonia shall be regarded as an area identical to those areas of the Community described in Article 87(3)(a) of the Treaty establishing the European Community should be extended for a further period of five years.(2) The GDP/capita of Estonia measured in Purchasing Power Standards reached 37 % of the Community average in 1997, it is appropriate to make such an extension,HAS DECIDED AS FOLLOWS:Article 1The period within which any public aid granted by Estonia shall be assessed, taking into account the fact that Estonia shall be regarded as an area identical to those areas of the Community described in Article 87(3)(a) of the Treaty establishing the European Community, shall be extended for a further period of five years.Article 2Within six months of the date of adoption of this Decision, Estonia shall submit the GDP per capita figures which have been harmonised at NUTS II level at the European Commission. The Estonian State aid monitoring authority and the European Commission shall then jointly evaluate the eligibility of the regions as well as the maximum aid intensities in relation thereto in order to draw up the regional aid map on the basis of the Community guidelines on national regional aid(1). Thereafter, the joint proposal shall be submitted to the Association Committee, which shall take a decision to this effect.Article 3This Decision shall enter into force on the day of its adoption.It shall apply as from 1 January 2000.Done at Brussels, 1 December 2000.For the Association CouncilH. VÃ ©drineThe President(1) OJ C 74, 10.3.1998, p. 9.